Title: To John Adams from John Trumbull, 3 March 1817
From: Trumbull, John
To: Adams, John


				
					Dear Sir
					Washington 3d. March 1817
				
				You will forgive my having so long delay’d to reply to your very kind letter of January 1st., when you know that I have waited until I could write with certainty: and I did not feel that I could do this, until I knew the decision of the house of Representatives on the agreement made with me by the President:—the passing of the Appropriation bill by that house, including a Sum on account of that agreement, sanctions & concludes the transaction.I have now the Satisfaction therefore to acquaint you that unexpected Success has crowned my wishes (to which your cordial approbation contributed not a little.)—and that I am authorized to paint the Declaration of Independance:—the Surrender of Burgoyne:—the Surrender of Cornwallis:—& the resignation of Washington:You will be gratified to See that this Nation has thus departed from the general System, & has given a preference to two great Political & moral Events.—I hope that the Example thus set, will hereafter be followed, in employing the Arts in the Service of Religion Morality & Freedom:These pictures are to be 12 feet high, by 18 feet long, which will admit the principal figures to be large as life:—I shall begin with the Declaration of Independance, & shall exert all the Talent which I possess to produce a Work worthy of the scene, & of the high patronage under which I act:—It is late,—yet I hope that time & health will be allowed me to complete a work which will bind my name to those great Events, & which in its progress will constantly renew the Scenes of my youth, in the society of the greatest and best Men of my Country.May you, my dear Sir, long enjoy health & the veneration of mankind:—in the Memory of Posterity you must always live—With the most sincere Respect & Gratitude / I am Dear Sir / Your obliged & faithful friend & servant
				
					Jno. Trumbull
				
				
			